Title: To James Madison from Thomas Bulkeley, 7 July 1801
From: Bulkeley, Thomas
To: Madison, James


					
						Sir
						Lisbon the 7 July 1801
					
					I had the honor to write you by the Ship Thomas Chalkeley which sailed yesterday 

for Philadelphia giving you every informatn. in my power relative to the situation of this 

Country.
					Mr. Sarmento (Mr. Pinto’s first Secretary) arrived in town yesterday & was soon 

after followed by two messengers for the Prince.
					The Juiz do Povo (a little something like that of a Lord Mayor) waited on the Prince 

yesterday morning saying he hoped to have the happiness of congratulating him on some 

good news, to which the Prince answered, that every thing was arranged, tho’ with much 

perplexity to himself.  The Juiz do Povo declared this at Court in the presence of the 

Foreign Ministers & Nobility.  Mr. Pinto is expected in Lisbon tomorrow.  It is not improbable 

he is to be here shortly accompanied with some persons of distinction.
					I am informed the Senate (a kind of City Municipality) are desired to be at Court 

tomorrow.  If so, in a very few Days the whole mistery will here come to light.
					The Prince’s Barge has sett off for Aldea Galego today, a town on the south side of 

the River, perhaps to bring Mr. Pinto &c.
					If any thing further transpires before the vessel sails will add it to this; as the chief 

part of the news I hear is from report. I have made free to write on the outside of the 

Letters (private) which hope you will excuse.  I have the honor to be most respectfully Sir Your 

most humble & Obedt. Servant
					
						Thomas Bulkeley
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
